Citation Nr: 1143544	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-36 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Michael Wilson



INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963 and from September 1965 to October 1981, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

In her October 2008 VA Form 9, the appellant indicated that she would like to be scheduled for a hearing before a member of the Board.  However, before she could appear before her scheduled hearing on April 19, 2011, she contacted VA in March 2011, indicating that she could not attend her scheduled hearing.  She subsequently submitted a statement dated in July 2011 indicating that she would like her claim to be forwarded in order to proceed with her appeal.  Accordingly, no further action is required in this regard.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant contends that the Veteran's death was, at least in part, the result of prostate cancer that he incurred as a result of Agent Orange (AO) exposure during his service in Vietnam.  The Veteran died in July 2007, and according to an amended death certificate dated in August 2007, which was certified by Nirmal B. Singh, M.D., he died of stage 4 prostate and bladder cancers.  At the time of his death, the Veteran was not service connected for any disabilities.

The medical evidence of record reveals that the Veteran underwent a radical cystectomy to remove his bladder and prostate in August 2006.  The August 2006 surgical pathology report of the Veteran's cystoprostatectomy revealed the presence of high grade urothelial carcinoma, with associated necrosis, and acinar prostatic adenocarcinoma, with a Gleason score of 3+3.  Multiple nodules representing lymph nodes and/or tumors were noted within the prostate.  

Absent from the claims file, however, are terminal treatment records associated with the Veteran's death, including any available records from the Joyce Goldenberg Hospice Inpatient Facility in Pensacola, Florida, the place of the Veteran's death.  Accordingly, this case must be remanded in order to obtain any available terminal treatment records.  

Moreover, the Board notes that the only medical records associated with the treatment of the Veteran's prostate cancer are the August 2006 pathology report, a July 2006 report revealing that the Veteran reported for pre-anesthetic clearance, and the August 2006 operative report from Howell J. Martin, M.D.  Where the Veteran presumably received extensive medical care for his bladder and prostate cancers, the Board must conclude that there is a high likelihood of the existence of additional private treatment records pertaining to his treatment for these conditions.  Accordingly on remand, any outstanding private treatment records pertaining to treatment of the Veteran's bladder and prostate cancers should be obtained.

Finally, the Board finds that the January 2008 section 5103(a) notice that was provided to the Veteran may not be in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).  Therefore, while this case is in remand status, the Board finds that the appellant should be provided with additional notice pursuant to this finding.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, the letter should contain an explanation of the evidence and information required to substantiate a service connection for cause of death claim based on a condition(s) not yet service-connected (e.g. prostate cancer) consistent with the decision in Hupp, cited to above.

2.  Ask that the appellant identify any and all treatment facilities/providers that provided treatment to the Veteran for his prostate and bladder cancers both prior to and following his August 2006 cystoprostatectomy; and any and all treatment facilities/providers that provided treatment to the Veteran in the months leading up to his death in July 2007.  Make the necessary arrangements to obtain and associate with the claims file copies of records from these facilities/providers.  Such records should include treatment records from Howell J. Martin, M.D., at Sacred Heart Hospital, and any available treatment records from the Joyce Goldenberg Hospice Inpatient Facility in Pensacola, Florida.  If any requested records are unavailable, a negative reply is required.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the appellant's claim on appeal.  If the claim remains denied, provide the appellant with a supplemental statement of the case, and after she has had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


